                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                (at Lexington)

 URIAH MARQUIS PASHA,                       )
                                            )
        Plaintiff,                          )      Civil Action No. 18-595-DCR
                                            )
 v.                                         )
                                            )
 JESSICA PAYTON, et al.,                    )      MEMORANDUM ORDER
                                            )
        Defendants.                         )

                                    *** *** *** ***

       This matter is pending for consideration of a filing styled “motion to force

United States Marshal Service to rescind may be threat to the life of a judge of the

United States request for plaintiff’s moves” submitted by Plaintiff Pasha. [Record No.

30] Pasha’s motion states that he recently received a copy of a notice dated September

17, 1999, from the United States Marshals Service for the Western District of Kentucky

and addressed to the Kentucky State Penitentiary, indicating that Pasha is under

investigation by the United States Marshals Service “as he/she may be a threat to the

life of a Judge of the United States, or other Protectees.” [Record No. 30-1] The notice

requests that the Judicial Security Division Duty Desk of the Marshals Service be

contacted as soon as possible if Pasha is released, transferred, escapes, or leaves the

institution for any reason. [Id.]




                                          -1-
       Pasha states that the notice is twenty years old and claims that it is illegal, void,

unenforceable, highly prejudicial, and is causing him irreparable harm. [Record No. 30]

According to Pasha, the notice “is holding [Pasha] hostage to answer without any

remedy to Petition The Government For Redress Of Grievance.” [Id.] He further

contends that the notice compromises the undersigned’s ability to preside over this

action, “due to the fact Judge Reeves is a Judge of the United States, and Plaintiff is

under investigation as he may be a threat to the life of Judge Reeves.” [Id.] As relief,

Pasha requests that the Court issue an order directing the United States Marshals Service

to rescind the notice. [Id.]

       Pasha’s request for relief from this notice (which is more in the nature of habeas

relief) is completely unrelated to the claims being pursued in this lawsuit: namely, that

various prison officials at the Northpoint Training Center violated his rights under the

Eighth Amendment of the United States Constitution by using excessive force against

him and/or acting with deliberate indifference to his serious medical needs. In addition,

neither the United States Marshals Service for the Western District of Kentucky nor

officials with Kentucky State Penitentiary (which is not located in this judicial district)

are defendants in this action and the Court does not have jurisdiction over them.

       Next, to the extent that Pasha suggests that the notice requires recusal of the

undersigned, the Court begins from the proposition that judicial disqualification is

required under 28 U.S.C. § 455(a) “in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). This is an objective standard, requiring
                                            -2-
a judge to recuse himself “if a reasonable, objective person, knowing all of the

circumstances, would have questioned the judge’s impartiality.” Hughes v. United States,

899 F.2d 1495, 1501 (6th Cir. 1990) (citations omitted). The Sixth Circuit has cautioned,

however, that “[t]here is as much obligation upon a judge not to recuse himself when

there is no occasion as there is for him to do so when there is.” Easley v. Univ. of Mich.

Bd. of Regents, 853 F.2d 1351, 1356 (6th Cir. 1988) (alteration in original) (citation

omitted); see also Lyell v. Renico, 470 F.3d 1177, 1186-87 (6th Cir. 2006). And, as the Sixth

Circuit noted in City of Cleveland v. Krupansky, 619 F.2d 576 (6th Cir. 1980), unnecessary

recusals waste judicial resources. Likewise, granting groundless disqualification motions

encourages judge-shopping.1

                The Court has considered the factors of 28 U.S.C. § 455 and determines that

recusal is neither required nor warranted. The notice submitted by Pasha was filed

almost twenty years ago and does not refer to a threat to any particular judge. Moreover,

the notice was filed by the United States Marshals Service for the Western District of

Kentucky, which provides judicial security for that judicial district, not the United States

District Court for the Eastern District of Kentucky. Thus, there is no reason to infer

from this notice that Pasha may be a threat to the undersigned.

              In fact, given the vague nature of the notice (and the unspecific threat referenced

therein), if the notice requires recusal of the undersigned, it would also require recusal

                                                            
1
 It is not lost on the Court that, to the extent that Pasha’s motion seeks recusal, it is his
fourth such motion in this case. [Record No. 12, 15, 21]
                                                               -3-
of every federal judge in every judicial district. However, “a rule which would disqualify

everybody must be held to disqualify nobody.” United States v. Mattison, 731 F. Supp.

831, 833 (M.D. Tenn. 1990) (recusal not required based on threat defendant allegedly

mailed that was neither judge nor district-specific, as tenor of threat was that any

government official would “risk incurring defendant’s wrath,” should they fail to act to

his satisfaction, thus problem could not be solved by a change of venue or importing a

judge from another district). Simply put, there is absolutely no basis for the requested

recusal. Accordingly, it is hereby

      ORDERED that Pasha’s “motion to force United States Marshal Service to

rescind may be threat to the life of a judge of the United States request for plaintiff’s

moves” [Record No. 30] is DENIED in all respects.

      Dated: February 15, 2019.




                                                                                            




                                           -4-
